t c summary opinion united_states tax_court walter michael alley petitioner v commissioner of internal revenue respondent docket no 20484-03s filed date walter michael alley pro_se james e cannon for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years and respectively additionally respondent determined an addition_to_tax of dollar_figure pursuant to sec_6651 for the taxable_year after concessions the issue still in dispute is whether petitioner’s stipulated truck expenses of dollar_figure and dollar_figure for taxable years and respectively should be reported on petitioner’s schedule a itemized_deductions and therefore be subject_to the 2-percent floor of sec_67 or whether such expenses were a result of an independent trade_or_business and therefore should be reported on a schedule c profit or loss from business background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in 1at trial the parties agreed with respect to the tax_year petitioner is entitled to an itemized_deduction for unreimbursed employee business_expenses of dollar_figure which is subject_to the 2-percent floor of sec_67 with respect to the tax_year petitioner is entitled to an itemized_deduction for unreimbursed employee business_expenses of dollar_figure which is subject_to the 2-percent floor of sec_67 with respect to the tax_year petitioner substantiated truck expenses of dollar_figure with respect to the tax_year petitioner substantiated truck expenses of dollar_figure and that petitioner’s federal_income_tax return was delinquent and thus petitioner is liable for the addition_to_tax of dollar_figure pursuant to sec_6651 farmington new mexico on the date the petition was filed in this case during taxable years and petitioner was employed by pacific industrial electric inc pacific as a field superintendent as field superintendent petitioner was responsible for all aspects of total on-site job management and supervision petitioner’s duties included but were not limited to personnel supervision work assignments work schedule management materials ordering materials management customer and inspector interaction and tool and equipment management pacific did not have a formal written expense reimbursement policy during taxable years and however pacific’s verbal reimbursement policy as relevant in the present case was to pay every employee dollar_figure per day for_the_use_of a personal vehicle while driving on corporate business during taxable_year petitioner used his personal vehicle a ford pickup truck for days while driving on business in accordance with pacific’s verbal reimbursement policy petitioner received payments from pacific totaling dollar_figure for the taxable_year during taxable_year petitioner used his personal vehicle for days while driving on business again in accordance with pacific’s verbal reimbursement policy petitioner received payments from pacific totaling dollar_figure for the taxable_year petitioner delinquently filed his taxable_year form_1040 u s individual_income_tax_return on date petitioner timely filed his taxable_year form_1040 on date petitioner attached to his federal_income_tax return a schedule c on his schedule c for taxable_year petitioner listed as his principal business or profession truck lease petitioner reported dollar_figure of business income on his schedule c for taxable_year and deducted dollar_figure in business_expenses this resulted in a reported business loss in the amount of dollar_figure petitioner’s schedule c business_expenses were as follows line line 16b line line line line car and truck expenses interest other auto loan repairs and maintenance taxes and licenses other expenses total expenses dollar_figure big_number dollar_figure petitioner attached to hi sec_2001 federal_income_tax return a schedule c on his schedule c for taxable_year petitioner 2as previously noted petitioner stipulated that his form_1040 for taxable_year was filed delinquently and conceded the addition_to_tax of dollar_figure pursuant to sec_6651 3this amount represents the payments received by petitioner from pacific for_the_use_of his personal vehicle in furtherance of pacific’s business listed as his principal business or profession truck lease petitioner reported dollar_figure of business income on his schedule c for taxable_year and deducted dollar_figure in business_expenses this resulted in a reported business loss in the amount of dollar_figure petitioner’s schedule c business_expenses were as follows line line line 16b line line line line car and truck expenses insurance other than health interest other auto loan repairs and maintenance taxes and licenses other expenses total expenses dollar_figure dollar_figure on date respondent issued a notice_of_deficiency to petitioner for the and taxable years in the notice_of_deficiency respondent denied petitioner the reported business_losses from his alleged trade_or_business for both taxable years and and disallowed all schedule c claimed deductions 4as previously noted this amount represents the payments received by petitioner from pacific for_the_use_of his personal vehicle in furtherance of pacific’s business 5as previously noted the parties have agreed that petitioner incurred truck expenses of dollar_figure and dollar_figure for the taxable years and respectively discussion6 as previously stated on his schedule c for taxable years and petitioner deducted business_expenses of dollar_figure and dollar_figure respectively the parties agreed at trial that petitioner substantiated truck expenses of dollar_figure and dollar_figure for the taxable years and respectively as we understand it petitioner’s principal contention is that he was individually and independently in the business of leasing his truck to his employer and that the agreed-upon expenses_incurred for maintenance and repairs of his truck were deductible as ordinary and necessary expenses of conducting that business and thus were above-the-line schedule c deductions on the other hand respondent contends that the agreed-upon expenses are deductible as unreimbursed employee business_expenses and thus are itemized_deductions subject_to the percent floor of sec_67 it is well established that a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 893_f2d_656 4th cir 6we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 affg 91_tc_686 petitioner has the burden of proving that he was engaged in a trade_or_business rule a 503_us_79 292_us_435 290_us_111 this court in 65_tc_862 quoting 315_f2d_731 9th cir affg t c memo stated from the very import of sec_23 referring to sec_23 the code predecessor of sec_162 which presupposes that the taxpayer has received taxable_income before deductions can be taken therefrom it is clear that congress intended that the profit or income motive must first be present in and dominate any taxpayer’s trade_or_business before deductions may be taken while the expectation of the taxpayer need not be reasonable and immediate profit from the business is not necessary nevertheless the basic and dominant intent behind the taxpayer’s activities out of which the claimed expenses or debts were incurred must be ultimately to make a profit or income from those very same activities absent that basic and dominant motive the taxpayer’s activities no matter how intensive extensive or expensive have not been construed by the courts as carrying_on_a_trade_or_business within the purview of sec_23 we therefore must determine whether petitioner entered into a lease with his employer and if so whether petitioner entered into said lease with the intent to make a profit during taxable years and petitioner did not lease any other vehicles petitioner testified he did not try to lease his truck to any other individual and there was no formal written lease between himself and his employer furthermore petitioner did not negotiate leasing terms with his employer instead he was paid a flat rate of dollar_figure per day for_the_use_of his personal vehicle in furtherance of pacific’s business the flat rate of dollar_figure per day could be received by any employee of pacific who used his or her personal vehicle in furtherance of pacific’s business based upon on the record in this case we conclude that petitioner did not possess the required profit or income motive when he used his personal vehicle in furtherance of pacific’s trade_or_business in fact we find that petitioner did not enter into any lease with his employer further we conclude that petitioner’s use of his personal vehicle in furtherance of pacific’s trade_or_business was within the scope of his activities as an employee of pacific and that petitioner was not individually and independently in the business of leasing his truck to his employer it is clear that an individual may be in the trade_or_business of being an employee and that ordinary and necessary expenses_incurred in that trade_or_business are deductible under sec_162 see sec_1_162-17 income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 we hold that the agreed-upon expenses of dollar_figure and dollar_figure for taxable years and respectively are unreimbursed employee business_expenses properly deducted on schedule a and thus are itemized_deductions subject_to the 2-percent floor of sec_67 in view of the foregoing we sustain respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
